-    .




Commissioner Jim C. Langdon              Opinion No. M- 121
Chairman
Railroad Commission of Texas            Re: Whether employees    of
Austin, Texas                               the Texas Railroad
                                             Commission may be paid
                                             travel expense In con-
                                             nection with attending
                                             dedlcatlon  ceremonies
                                             sponsored by the Texas
                                             State Hlatorical  Sur-
Dear Mr. Langdon:                            vey Committee
     You have requested our opinion on whether the State can
legally’pay  the expenses of a State employee who attended the
dedication  ceremoniee sponsored by the Texas State Historical
Survey Committee.    You stated, In your request that a representa-
tive of the Railroad Commission was requested to be present
at the dedication   ceremonies commemorating the ea~rlg oil industry
and that the Commlsslon designated one of Its employees to
attend the dedication   ceremony and represent the Commission,
     The Legislature    created the Texas State Historical       Survey
Committee for the purpose of providing leadership          and co-ordl-
nation services    In the field of historical      preservation.    The
Texas State Historical      Survey Committee was declared to be
a State agency by Section 1 of Senate Bill 426, Acta 55th Legls-
lature,  1957, Re ular Seaelon, Chapter 500, page 1460, now codi-
fied aa Article    f 145, Vernon’: Cb-JiLStatutes.
     Section 9 of Article   6145 provides that the Committee shall
give direction  and co-ordination    to the State historical   marker
program, and shall continue to aaalst and advise the State
Building Commission with regard to proper memorials and monu-
ments to be erected,     repaired, and removed to new locations,
and selections  of sites therefor,    and the locating   and marking
of graves.
     Section 10 of Article 6145 provides that the Committee shall
work with the State Highway Department, Texas State Parks Board,
and all other State agenclea and Institutions     with interests or
responsibilities  fn this field,   In the development of mutual
objectives.
                           - 551 -
Hon. Jim C. Langdon, page 2 (M- 121)



    ‘phe, Hlstor$cal Survey Commlttee was’approptilated   $159,904.00
by the 59th Legislature   to caFry out It& autics which Included
expenses for travel in connection with dedication      of historical
markers.
     The declared Intent of the Lirgl&laIJure as sct:oUt ;above In
Section 10 of Article    6145 $a that all State agencies shall co-
operate and assist the Historical     Survey Cominlttee In carrying
out the duties imposed upon It by the Legislature.       In sending
a representative    from the Railroad Commlsslon, either a‘Commlsslon-
er or an employee, to attend a dedicated ceremong’as requested
by the Survey Committee and tipon their Invitation,     the Railroad
Commission was only complying with the mandatory Intent of the
Legislature   In co-operating  with the Hlstorlcal   Survey Committee.
    The sole reason for attending the dedication    ceremonies
was to represent the Railroad Commission at ,thc ceremonies as
requested by the Survey Committee and,to, co-operate    with the
Survey Committee as required by Article  6145.
     Therefore,   it Is the opinion ,of this office   that a deslg-
nated State employee who.represents     his agency in attending
a dedication    ceremony sponsbrcd by the Historical     Survey
Committee Is engaged in State business and IS entitled         to re-
ceive his expenses in accordance with existing       statutes.

                             SUMMARY
           A designated State employee who attends a dedl-
    cation ceremony sponsored by the. Texas Historical
    Survey Committee Is engaged In State business and is
    therefore  entitled to receive his expenses in accord-
    anceG with existing  statutes.
                                               truly   yours,




                                          Y
,Prepared by Llnward Shivers
 Assistant Attorney General
Ls:km
                             - 552 -
Hon. Jim C. Langdon, page 3          (M- 121)



APPROVED:
OPINIONCOMMITTEE
A.J. Carubbi, Jr., Chairman
    Staff Legal AsSi8tant
w.0. Shultz , Co-Chairman
John Reeves
Paul Martin
John Qrace
Ray McCtregor




                            -   5.53 -